Citation Nr: 0824022	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg disorder, to include right knee pain, and if so, 
whether service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder, to include left knee pain, and if so, 
whether service connection is warranted.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 
INTRODUCTION

The veteran served on active duty from January 1979 to April 
1979 and from February 1983 to September 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claim to reopen a claim for 
service connection of a right leg disorder, and reopened the 
claim for service connection for a left leg disorder and 
denied the claim on the merits.


FINDINGS OF FACT

1.  The appellant's claim for service connection for a right 
leg disorder, to include right knee pain, was denied by a May 
2002 rating decision.  The appellant did not appeal.  

2.  The evidence received since the May 2002 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the veteran's service connection claim for a right leg 
disorder, to include right knee pain.

3.  The appellant's claim for service connection for a left 
leg disorder, to include left knee pain, was denied by a May 
2002 rating decision.  The appellant did not appeal.  

4.  The evidence received since the May 2002 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the veteran's service connection claim for a left leg 
disorder, to include left knee pain.

5.  The veteran's gouty arthritis of the right knee did not 
manifest during his active service or for many years 
thereafter, nor is it otherwise causally related to service.

6.  The veteran's gouty arthritis of the left knee did not 
manifest during his active service or for many years 
thereafter, nor is it otherwise causally related to service.


CONCLUSIONS OF LAW

1.  The RO's May 2002 rating decision that denied service 
connection for a right leg disorder, to include right knee 
pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  Evidence received since the May 2002 rating decision is 
new and material; the claim of entitlement to service 
connection for a right leg disorder, to include right knee 
pain, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  The RO's May 2002 rating decision that denied service 
connection for a left leg disorder, to include left knee 
pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

4.  Evidence received since the May 2002 rating decision is 
new and material; the claim of entitlement to service 
connection for a left leg disorder, to include left knee 
pain, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

5.  The criteria for service connection for a right leg 
disorder, to include right knee pain, have not been met.  
38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2007).

6.  The criteria for service connection for a left leg 
disorder, to include left knee pain, have not been met.  
38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2006 
informed the veteran of all three elements now required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).   Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection for gouty arthritis of the left and right 
knees is being denied, and hence no rating or effective date 
will be assigned with respect to these claims.  To the extent 
that this claim is reopened, there can be no possibility of 
prejudice to the veteran under the holding in Kent.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, as well as his VA and 
private treatment records, and provided him with a VA 
examination and a hearing.  The duty to assist has therefore 
been satisfied and there is no reasonable possibility that 
any further assistance to the veteran by VA would be capable 
of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II. New and Material Evidence

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

A.  Right Leg Disorder

The veteran's claim of entitlement to service connection for 
a right leg disorder, to include right knee pain, was denied 
by a May 2002 rating decision on the grounds that there was 
no evidence showing a chronic right knee disability during 
service, and there was no medical evidence of such a 
disability after service. The veteran was notified of this 
decision and of his appellate rights by a letter dated May 
30, 2002.  He did not appeal.  Therefore, the May 2002 rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).  The veteran filed a claim to reopen 
in July 2005. 

At the time of the May 2002 decision, the evidence of record 
included the veteran's service medical records.

Since May 2002, VA treatment records, private treatment 
records from the Greeneville Family Medical Center, a VA 
examination report, and a VA Regional Office hearing 
transcript have been associated with the claims file.  
Significantly, these records reveal treatment for right knee 
pain in January 2008 and a current diagnosis of gouty 
arthritis of the right knee.  

The veteran's claim was previously denied because there was 
no evidence of a chronic right knee disability during 
service, and there was no medical evidence of such a 
disability after service.  The evidence submitted since May 
2002 shows that the veteran has been diagnosed with gouty 
arthritis of the right knee.  This evidence is new in that it 
had not previously been submitted.  It is also material 
insofar as it relates to a previously unestablished fact 
necessary to substantiate the appellant's claim, namely a 
current diagnosis of a right knee disorder.  The additional 
evidence being both new and material, the appellant's claim 
for service connection for a right leg disorder, to include 
right knee pain, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

B.  Left Leg Disorder

The veteran's claim of entitlement to service connection for 
a left leg disorder, to include left knee pain, was denied by 
a May 2002 rating decision on the grounds that there was no 
medical evidence of a current left knee disability.  The 
veteran was notified of this decision and of his appellate 
rights by a letter dated May 30, 2002.  He did not appeal.  
Therefore, the May 2002 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  The 
veteran filed a claim to reopen in July 2005. 

At the time of the May 2002 decision, the evidence of record 
included the veteran's service medical records.

Since May 2002, VA treatment records, private treatment 
records from the Greeneville Family Medical Center, a VA 
examination report, and a VA Regional Office hearing 
transcript have been associated with the claims file.  
Significantly, these records reveal numerous treatments for 
left knee pain, a current diagnosis of gouty arthritis of the 
left knee, as well as the veteran's reports that his left 
knee pain is the same as it was during service.  

The veteran's claim was previously denied because there was 
no medical evidence of a current left knee disability.  The 
evidence submitted since May 2002 shows that the veteran has 
been diagnosed with gouty arthritis of the left knee.  This 
evidence is new in that it had not previously been submitted.  
It is also material insofar as it relates to a previously 
unestablished fact necessary to substantiate the appellant's 
claim, namely a current diagnosis of a left knee disorder.  
The additional evidence being both new and material, the 
appellant's claim for service connection for a left leg 
disorder, to include left knee pain, is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


III.  Service Connection

The veteran contends that his currently diagnosed bilateral 
gouty arthritis of the knees was incurred in, or caused by, 
his military service.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Additionally, certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  As 
discussed below, however, there is no evidence in the 
veteran's claims file of arthritis of either knee within one 
year of separation from service in September 1985, so the 
presumptive provisions of 38 C.F.R. §3.307(a) and 3.309(a) 
for a chronic disease do not apply to this case.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records reveal that he was 
treated for possible shin splints in June 1980, for which he 
was placed on a no running, jumping, or lifting profile for 
three days.  Additionally, in June 1985, the veteran sought 
treatment for knee pain on four occasions, reporting that 
pain had lasted for one month and was not due to any specific 
trauma.  The veteran also reported a history of intermittent 
bilateral knee pain since 1979, which had gotten worse over 
the past two months.  He was diagnosed with retro patellar 
pain syndrome, worse in the left knee; however, the doctor 
also noted that the veteran demonstrated normal knees.  In 
August 1985, the veteran sought treatment for knee and leg 
pain on two occasions, reporting a history of intermittent 
knee pain over the past year and stating that he was not 
capable of performing his duties.  The doctor noted that 
there were no objective findings regarding the veteran's 
knees (i.e. no edema, crepitus, or deformity), but 
recommended that the veteran be placed on permanent profile.  
Finally, on the veteran's separation examination in September 
1985, retro patellar pain syndrome, leg pain in the tibia 
area, swollen and painful joints, leg cramps, and a trick or 
locked knee were noted.   

Post-service, the first evidence of treatment for left knee 
pain is in August 2004, almost 20 years after separation from 
service, when the veteran was treated for swelling and pain 
of the left knee at the Greeneville Family Medical Center 
(GFMC).  The numerous treatment records from GFMC between 
August 2004 and April 2006 reveal that the veteran had his 
knee drained several times and was diagnosed with left knee 
effusion. The veteran also sought VA treatment for his left 
knee pain beginning in October 2007, when he was diagnosed 
with left knee gout and pain.  Additionally, in January 2008, 
a VA doctor diagnosed the veteran with left knee effusion, 
and in March 2008, he was provided with a cane and given a 
steroid injection for his left knee pain.  However, at no 
point during his many treatments for left knee pain did a 
doctor attribute such pain to the veteran's military service 
or provide an opinion as to the etiology of his gouty 
arthritis.

The only evidence in the claims file of post-service 
treatment for right knee pain is in a January 2008 VA 
treatment record, when the veteran reported bilateral knee 
pain that was worse in the right knee.  

The veteran underwent a VA examination in August 2007, at 
which time the examiner noted the veteran's history of in-
service knee pain after prolonged marching and exercise, his 
in-service diagnosis of retro patellar pain syndrome despite 
x-rays and a physical examination revealing normal knees, and 
his post-service knee problems, which resulted in the veteran 
having his knee aspirated on several occasions.  The veteran 
reported that his left knee would swell intermittently, 
causing stiffness, and was painful during flare-ups.  The 
examiner reported that the veteran did not use crutches or a 
cane on a regular basis.  On examination, the examiner noted 
mild effusion in the left knee and none in the right, no 
joint line tenderness of either knee, and moderate crepitus 
in the left knee but none in the right.  Finally, the 
examiner diagnosed the veteran with gouty arthritis of both 
knees and reported a normal examination of both legs.  As to 
the etiology of the veteran's inflammatory arthritis, the 
examiner stated that he was unable to resolve this issue 
without resorting to mere speculation.      

During a January 2007 hearing, the veteran testified that his 
left knee problem was that same as it was during service.  
Essentially, he reported that he did not have pain all the 
time, and therefore did not receive regular treatment; but 
when he did seek treatment for his knee pain, x-rays and 
aspiration testing revealed normal knees.  The veteran also 
reported that his left knee had always been worse than his 
right, and that he did not recall ever seeking treatment for 
his right knee after separation from service.  

While the Board concedes that the veteran has bilateral gouty 
arthritis, there is nothing in the veteran's claims file that 
indicates that this condition had its onset during his time 
in service or is related to any in-service disease or injury, 
including his in-service complaints of knee pain or retro 
patellar pain syndrome.  Additionally, the lengthy period of 
almost 20 years without treatment is evidence that there has 
not been a continuity of symptomatology, which weighs heavily 
against the veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Although the veteran contends that his bilateral gouty 
arthritis was caused by his military service, he has 
submitted no competent medical evidence or opinion to 
corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) 
(2007) (defining competent medical evidence).  Further, at no 
point during his VA or private treatment has a medical 
opinion linked the onset of his bilateral gouty arthritis of 
the knees to his time in service.  While the veteran is 
competent to report that he has experienced knee pain, see 
Layno v. Brown, 6 Vet. App. 465 (1994) (defining competent 
testimony as that which the witness has actually observed and 
is within the realm of his personal knowledge through use of 
his senses), his statements regarding the etiology of his 
gouty arthritis are merely speculation as to a possible cause 
as he is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  As such, the veteran's opinion is insufficient to 
provide the requisite nexus between his bilateral knee 
disorder and his time in service.

Because no evidence of record shows the onset of bilateral 
gouty arthritis during service, and there is no competent 
evidence that the veteran's bilateral gouty arthritis of the 
knees is related to his service, his claim for service 
connection for this disability is denied.  The preponderance 
of the evidence is against the claims.


ORDER

Service connection for left leg disorder, to include left 
knee pain, is denied.  

Service connection for a right leg disorder, to include right 
knee pain, is denied.  


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


